As filed with the Securities and Exchange Commission on September 2, 2014 Registration No. 333- U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AERCAP HOLDINGS N.V. (Exact name of registrant as specified in its charter) Netherlands Not Applicable (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Stationsplein 965 1chiphol Airport The Netherlands +31 20 655 9655 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Puglisi & Associates 850 Library Avenue, Suite 204 Newark, Delaware 19711 Tel. (302) 738-6680 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Craig F. Arcella Cravath, Swaine & Moore LLP Worldwide Plaza 825 Eighth Avenue New York, NY 10019 Telephone:(212) 474-1000 Erwin den Dikken Chief Legal Officer Stationsplein 965 1chiphol Airport The Netherlands +31 20 655 9655 Approximate date of commencement of proposed sale to the public: From time to time after this registration statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.C. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. þ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.C. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Ordinary Shares par value €0.01 $ $ $ Pursuant to Rule 416 under the Securities Act of 1933, as amended, there shall also be deemed registered hereby such additional number of ordinary shares of the Registrant as may be offered or issued to prevent dilution resulting from ordinary share splits, ordinary share dividends or similar transactions. Estimated solely for the purpose of determining the registration fee pursuant to Rule 457(c) of the Securities Act, based on the average of the reported high and low prices of the ordinary shares on the New York Stock Exchange on August 28, 2014. 2 PROSPECTUS Up to 29,846,611 Ordinary Shares This prospectus relates to the resale, from time to time, of up to 29,846,611 of our ordinary shares, par value €0.01 per share, by Waha AC Coöperatief U.A., which is an investment vehicle affiliated with Waha Capital PJSC (the “selling shareholder”). We will not receive any proceeds from sales of the ordinary shares offered by the selling shareholder pursuant to this prospectus.We will pay all expenses incidental to registering the ordinary shares, including SEC filing fees.The selling shareholder identified in this prospectus may, from time to time, sell, transfer or otherwise dispose of any or all of its ordinary shares or interests in ordinary shares on any stock exchange, market or trading facility on which the ordinary shares are traded or in private transactions. These dispositions may be at fixed prices, at the prevailing market price at the time of sale, at prices related to the prevailing market price, at varying prices determined at the time of sale or at negotiated prices. The selling shareholder and any agents or broker-dealers that participate with the selling shareholder in the distribution of the ordinary shares may be considered “underwriters” within the meaning of the Securities Act of 1933, as amended (the “Securities Act”), and, in that event, any commissions received by them and any profit on the resale of the shares may be considered underwriting commissions or discounts under the Securities Act. Our ordinary shares are listed on the New York Stock Exchange, or “NYSE”, under the symbol “AER.” On August 29, 2014, the closing sale price of our ordinary shares on the NYSE was $47.75 per share. You are urged to obtain the current market quotations for our ordinary shares. Investing in our ordinary shares involves risk. See “Risk Factors” beginning on page 5 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission or other regulatory body has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is September 2, 2014. TABLE OF CONTENTS Page ABOUT THIS PROSPECTUS 5 ABOUT AERCAP 5 RISK FACTORS 5 SPECIAL NOTE ABOUT FORWARD LOOKING STATEMENTS 6 USE OF PROCEEDS 6 SELLING SHAREHOLDER 7 TAX CONSIDERATIONS 7 PLAN OF DISTRIBUTION 7 MATERIAL CHANGES 8 ENFORCEABILITY OF CIVIL LIABILITIES 9 WHERE YOU CAN FIND MORE INFORMATION 9 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 10 EXPENSES 10 DISCLOSURE OF SEC POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 11 LEGAL MATTERS 11 Table of Contents ABOUT THIS PROSPECTUS This prospectus is part of a shelf registration statement that we filed with the Securities and Exchange Commission (the “SEC”), using a “shelf” registration process for the delayed offering and sale of securities pursuant to Rule 415 under the Securities Act. Under the shelf process, the selling shareholder may offer up to a total of 29,846,611 ordinary shares, from time to time, in one or more offerings, in any manner described under the section in this prospectus entitled “Plan of Distribution.” In addition, under the shelf process, in certain circumstances, we may provide a prospectus supplement that will contain specific information about the terms of a particular offering by the selling shareholder. We may also provide a prospectus supplement to add, update or change information contained in this prospectus. This prospectus and any accompanying prospectus supplements do not contain all of the information included in the registration statement. We have omitted parts of the registration statement in accordance with the rules and regulations of the SEC. For further information, we refer you to the registration statement on Form F-3, including its exhibits, of which this prospectus is a part. Statements contained in this prospectus and any accompanying prospectus supplements about the provisions or contents of any agreement or other document are not necessarily complete. If the SEC rules and regulations require that an agreement or document be filed as an exhibit to the registration statement, please see that agreement or document for a complete description of these matters. You should not assume that the information in this prospectus, any prospectus supplements or in any documents incorporated herein or therein by reference is accurate as of any date other than the date on the front of each of such documents. You should read both this prospectus and any prospectus supplements together with the additional information described under the heading “Where You Can Find More Information” in this prospectus. We are responsible only for the information contained or incorporated by reference in this prospectus or any prospectus supplements. We have not authorized anyone to provide you with information different from that contained in this prospectus. We are not making an offer to sell, or seeking offers to buy, these securities in any jurisdictions where offers or sales are not permitted. Unless otherwise noted or unless the context otherwise requires, all references to “AerCap,” “the company,” “our company,” “we,” “us” or “our” include AerCap Holdings N.V. and its subsidiaries as a combined entity. ABOUT AERCAP AerCap is the world’s largest independent aircraft leasing company. Aircraft leasing is a high growth sector of the growing aviation industry. AerCap focuses on acquiring in-demand aircraft at attractive prices, funding them efficiently, hedging interest rate risk conservatively and using its platform to deploy those assets with the objective of delivering superior risk adjusted returns. AerCap is a New York Stock Exchange-listed company (AER) and has its headquarters in the Netherlands with offices in Ireland, the United States, China, Singapore and the United Arab Emirates. RISK FACTORS Investing in our ordinary shares involves risk. Those risks are specified in the section captioned “Risk Factors” in Item 3 of our Annual Report on Form 20-F for the year ended December 31, 2013, filed with the SEC on March 18, 2014 and in Part II, Item 1 of our interim financial report on Form 6-K filed with the SEC on August 28, 2014 and incorporated by reference herein. You should carefully consider those risks together with the other information in this prospectus and incorporated by reference herein before deciding to invest in our ordinary shares. If any of those risks actually occur, our business, financial condition and results of operations could be materially and adversely affected. In that case, the trading price of our ordinary shares could decline, and you may lose all or part of your investment. 5 Table of Contents SPECIAL NOTE ABOUT FORWARD LOOKING STATEMENTS This prospectus includes “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. We have based these forward looking statements largely on our current beliefs and projections about future events and financial trends affecting our business. Many important factors, in addition to those discussed in this prospectus, could cause our actual results to differ substantially from those anticipated in our forward looking statements, including, among other things: · the availability of capital to us and to our customers and changes in interest rates, · the ability of our lessees and potential lessees to make operating lease payments to us, · our ability to successfully negotiate aircraft purchases, sales and leases, to collect outstanding amounts due and to repossess aircraft under defaulted leases, and to control costs and expenses, · decreases in the overall demand for commercial aircraft leasing and aircraft management services, · the economic condition of the global airline and cargo industry, · competitive pressures within the industry, · the negotiation of aircraft management services contracts, and · regulatory changes affecting commercial aircraft operators, aircraft maintenance, engine standards, accounting standards and taxes. The words “believe”, “may”, “aim”, “estimate”, “continue”, “anticipate”, “intend”, “expect” and similar words are intended to identify forward looking statements. Forward looking statements include information concerning our possible or assumed future results of operations, business strategies, financing plans, competitive position, industry environment, potential growth opportunities, the effects of future regulation and the effects of competition. Forward looking statements speak only as of the date they were made and we undertake no obligation to update publicly or to revise any forward looking statements because of new information, future events or other factors. In light of the risks and uncertainties described above, the forward looking events and circumstances described in this prospectus might not occur and are not guarantees of future performance. The factors described above should not be construed as exhaustive and should be read in conjunction with the other cautionary statements and the risk factors that are described under “Risk Factors” and incorporated by reference herein. Except as required by applicable law, we do not undertake any obligation to publicly update or review any forward looking statement, whether as a result of new information, future developments or otherwise. USE OF PROCEEDS We will not receive any proceeds from the sale of the ordinary shares by the selling shareholder. 6 Table of Contents SELLING SHAREHOLDER The selling shareholder is Waha AC Coöperatief U.A., which is an investment vehicle affiliated with Waha Capital PJSC. The selling shareholder has informed us that itshares voting and investment authority with respect to all of our ordinary shares it beneficially owns with Waha Capital PJSC and is deemed to beneficially own all of our ordinary sharesit ownspursuant to Rule 13d-3 of the Securities Exchange Act of 1934. The selling shareholder beneficially owns 29,846,611 ordinary shares prior to the offering. The information concerning the beneficial ownership of ordinary shares by the selling shareholder included in this prospectus has been obtained from the selling shareholder. Pursuant to a subscription agreement dated as of October 25, 2010, between us and the selling shareholder, the selling shareholder currently has the right to nominate two persons as directors of the Company. The selling shareholder may sell all, some or none of the ordinary shares beneficially owned by it, and therefore we cannot estimate either the number or the percentage of ordinary shares that will be beneficially owned by the selling shareholder following any offering or sale hereunder. See the section captioned “Plan of Distribution.” We are registering the ordinary shares in order to permit the selling shareholder to offer the ordinary shares for resale from time to time.We believe, based on the information furnished to us, that the entity named in the table belowsharesvoting and investment power with respect to all of our ordinary shares that it beneficially owns with Waha Capital PJSC. Ordinary Shares Fully Diluted Ownership
